
	
		II
		111th CONGRESS
		1st Session
		S. 1141
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mrs. Feinstein (for herself and
			 Mr. Bond) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To extend certain trade preferences to
		  certain least-developed countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Tariff Relief Assistance for
			 Developing Economies Act of 2009 or the
			 TRADE Act of
			 2009.
		2.FindingsCongress finds the following:
			(1)It is in the mutual interest of the United
			 States and least-developed countries to promote stable and sustainable economic
			 growth and development.
			(2)Trade and investment are powerful economic
			 tools and can be used to reduce poverty and raise the standard of living in a
			 country.
			(3)A country that is open to trade may
			 increase its economic growth.
			(4)Trade and investment often lead to
			 employment opportunities and often help alleviate poverty.
			(5)Least-developed countries have a particular
			 challenge in meeting the economic requirements and competitiveness of
			 globalization and international markets.
			(6)The United States has recognized the
			 benefits that international trade provides to least-developed countries by
			 enacting the Generalized System of Preferences and trade benefits for
			 developing countries in the Caribbean, Andean, and sub-Saharan African regions
			 of the world.
			(7)Enhanced trade with least-developed Muslim
			 countries, including Yemen, Afghanistan, and Bangladesh, is consistent with
			 other United States objectives of encouraging a strong private sector and
			 individual economic empowerment in those countries.
			(8)Offering least-developed countries enhanced
			 trade preferences will encourage both higher levels of trade and direct
			 investment in support of positive economic and political developments
			 throughout the world.
			(9)Encouraging the reciprocal reduction of
			 trade and investment barriers will enhance the benefits of trade and investment
			 as well as enhance commercial and political ties between the United States and
			 the countries designated for benefits under this Act.
			(10)Economic opportunity and engagement in the
			 global trading system together with support for democratic institutions and a
			 respect for human rights are mutually reinforcing objectives and key elements
			 of a policy to confront and defeat global terrorism.
			3.DefinitionsIn this Act:
			(1)Beneficiary TRADE Act of 2009
			 countryThe term
			 beneficiary TRADE Act of 2009 country means a TRADE Act of 2009
			 country that the President has determined is eligible for preferential
			 treatment under section 5.
			(2)Former TRADE Act of 2009 beneficiary
			 countryThe term former
			 TRADE Act of 2009 beneficiary country means a country that, after being
			 designated as a beneficiary TRADE Act of 2009 country under this Act, ceased to
			 be designated as such a country by reason of its entering into a free trade
			 agreement with the United States.
			(3)TRADE Act of 2009 countryThe term TRADE Act of 2009
			 country means a country listed in subsection (b) or (c) of section
			 4.
			4.Authority To designate; eligibility
			 requirements
			(a)Authority To Designate
				(1)In generalNotwithstanding any other provision of law,
			 the President is authorized to designate a TRADE Act of 2009 country as a
			 beneficiary TRADE Act of 2009 country eligible for benefits described in
			 section 5—
					(A)if the President determines that the
			 country meets the requirements set forth in section 104 of the African Growth
			 and Opportunity Act (19 U.S.C. 3703); and
					(B)subject to the authority granted to the
			 President under subsections (a), (d), and (e) of section 502 of the
			 Trade Act of 1974 (19 U.S.C. 2462
			 (a), (d), and (e)), if the country otherwise meets the eligibility criteria set
			 forth in such section 502.
					(2)Application of section 104Section 104 of the African Growth and
			 Opportunity Act shall be applied for purposes of paragraph (1) by substituting
			 TRADE Act of 2009 country for sub-Saharan African
			 country each place it appears.
				(b)Countries eligible for
			 designationFor purposes of
			 this Act, the term TRADE Act of 2009 country refers to the
			 following or their successor political entities:
				(1)Afghanistan.
				(2)Bangladesh.
				(3)Bhutan.
				(4)Cambodia.
				(5)Kiribati.
				(6)Lao People’s Democratic Republic.
				(7)Maldives.
				(8)Nepal.
				(9)Samoa.
				(10)Solomon Islands.
				(11)Timor-Leste (East Timor).
				(12)Tuvalu.
				(13)Vanuatu.
				(14)Yemen.
				(c)Sri Lanka economic emergency
			 supportFor purposes of this
			 Act, the President may also designate Sri Lanka as beneficiary TRADE Act of
			 2009 country eligible for benefits described in section 5.
			5.TRADE enhancementThe preferential treatment described in this
			 section includes the following:
			(1)Preferential tariff treatment for certain
			 articles
				(A)In generalThe President may provide duty-free
			 treatment for any article described in section 503(b)(1) (B) through (G) of the
			 Trade Act of 1974 (19 U.S.C.
			 2463(b)(1) (B) through (G)) that is the growth, product, or manufacture of a
			 beneficiary TRADE Act of 2009 country, if, after receiving the advice of the
			 International Trade Commission in accordance with section 503(e) of the
			 Trade Act of 1974 (19 U.S.C.
			 2463(e)), the President determines that such article is not import-sensitive in
			 the context of imports from beneficiary TRADE Act of 2009 countries.
				(B)Rules of originThe duty-free treatment provided under
			 subparagraph (A) shall apply to any article described in that subparagraph that
			 meets the requirements of section 503(a)(2) of the
			 Trade Act of 1974 (19 U.S.C.
			 2463(a)(2)), except that—
					(i)if the cost or value of materials produced
			 in the customs territory of the United States is included with respect to that
			 article, an amount not to exceed 15 percent of the appraised value of the
			 article at the time it is entered that is attributed to such United States cost
			 or value may be applied toward determining the percentage referred to in
			 subparagraph (A) of section 503(a)(2) of the Trade Act of 1974 (19 U.S.C. 2463(a)(2));
			 and
					(ii)the cost or value of the materials included
			 with respect to that article that are produced in one or more beneficiary TRADE
			 Act of 2009 countries or former beneficiary TRADE Act of 2009 countries shall
			 be applied in determining such percentage.
					(2)Textile and apparel articles
				(A)In generalThe preferential treatment relating to
			 textile and apparel articles described in section 112 (a) and (b) (1) and (2)
			 of the African Growth and Opportunity Act (19 U.S.C. 3721 (a) and (b) (1) and
			 (2)) shall apply to textile and apparel articles imported directly into the
			 customs territory of the United States from a beneficiary TRADE Act of 2009
			 country and such section shall be applied for purposes of this subparagraph by
			 substituting beneficiary TRADE Act of 2009 country and
			 beneficiary TRADE Act of 2009 countries for beneficiary
			 sub-Saharan African country and beneficiary sub-Saharan African
			 countries, respectively, each place such terms appear.
				(B)Apparel articles assembled from regional
			 and other fabricIn applying
			 such section 112, apparel articles wholly assembled in one or more beneficiary
			 TRADE Act of 2009 countries or former beneficiary TRADE Act of 2009 countries,
			 or both, from fabric wholly formed in one or more beneficiary TRADE Act of 2009
			 countries or former beneficiary TRADE Act of 2009 countries, or both, from yarn
			 originating either in the United States or one or more beneficiary TRADE Act of
			 2009 countries or former beneficiary TRADE Act of 2009 countries, or both
			 (including fabrics not formed from yarns, if such fabrics are classifiable
			 under heading 5602 or 5603 of the Harmonized Tariff Schedule of the United
			 States and are wholly formed and cut in the United States, in one or more
			 beneficiary TRADE Act of 2009 countries or former beneficiary TRADE Act of 2009
			 countries, or any combination thereof), whether or not the apparel articles are
			 also made from any of the fabrics, fabric components formed, or components
			 knit-to-shape described in section 112(b) (1) or (2) of the African Growth and
			 Opportunity Act (19 U.S.C. 3721(b) (1) and (2)) (unless the apparel articles
			 are made exclusively from any of the fabrics, fabric components formed, or
			 components knit-to-shape described in such section 112(b) (1) or (2)) subject
			 to the following:
					(i)Limitations on benefits
						(I)In generalPreferential treatment under this
			 subparagraph shall be extended in the 1-year period beginning January 1, 2009,
			 and in each of the succeeding 10 1-year periods, to imports of apparel articles
			 described in this subparagraph in an amount not to exceed the applicable
			 percentage of the aggregate square meter equivalents of all apparel articles
			 imported into the United States in the most recent 12-month period for which
			 data are available.
						(II)Applicable percentageFor purposes of this clause, the term
			 applicable percentage means 11 percent for the 1-year period
			 beginning January 1, 2009, increased in each of the 10 succeeding 1-year period
			 by equal increments, so that for the period beginning January 1, 2019, the
			 applicable percentage does not exceed 14 percent.
						(ii)Special rule
						(I)In generalSubject to clause (i), preferential
			 treatment described in this subparagraph shall be extended through December 31,
			 2016, for apparel articles wholly assembled in one or more beneficiary TRADE
			 Act of 2009 countries or former beneficiary TRADE Act of 2009 countries, or
			 both, regardless of the country of origin of the yarn or fabric used to make
			 such articles.
						(II)Country limitations
							(aa)Small suppliersIf, during the preceding 1-year period
			 beginning on January 1 for which data are available, imports from a beneficiary
			 TRADE Act of 2009 country are less than 1 percent of the aggregate square meter
			 equivalents of all apparel articles imported into the United States during such
			 period, such imports may increase to an amount that is equal to not more than
			 1.5 percent of the aggregate square meter equivalents of all apparel articles
			 imported into the United States during such period.
							(bb)Other suppliersIf during the preceding 1-year period
			 beginning on January 1 for which data are available, imports from a beneficiary
			 TRADE Act of 2009 country are at least 1 percent of the aggregate square meter
			 equivalents of all apparel articles imported into the United States during such
			 period, such imports may increase, during each subsequent 12-month period, by
			 an amount that is equal to not more than one-third of 1 percent of the
			 aggregate square meter equivalents of all apparel articles imported into the
			 United States.
							(cc)Aggregate country limitIn no case may the aggregate quantity of
			 textile and apparel articles imported into the United States under this
			 subparagraph exceed the applicable percentage set forth in clause (i).
							(C)Technical amendmentSection 6002(a)(2)(B) of the Africa
			 Investment Incentive Act of 2006 (Public Law 109–432) is amended by inserting
			 before by striking the following: in paragraph
			 (3),.
				(D)Other restrictionsThe provisions of section 112 (b) (3)(B),
			 (4), (5), (6), (7), and (8), and (e), and section 113 of the African Growth and
			 Opportunity Act (19 U.S.C. 3721 (b) (3)(B), (4), (5), (6), (7), and (8), and
			 (e), and 3722) shall apply with respect to the preferential treatment extended
			 under this Act to a beneficiary TRADE Act of 2009 country by substituting
			 beneficiary TRADE Act of 2009 country for beneficiary
			 sub-Saharan African country and beneficiary TRADE Act of 2009
			 countries and former beneficiary TRADE Act of 2009
			 countries for beneficiary sub-Saharan African countries
			 and former sub-Saharan African countries, respectively, wherever
			 appropriate.
				6.Reporting requirementThe President shall monitor, review, and
			 report to Congress, not later than 1 year after the date of the enactment of
			 this Act, and annually thereafter, on the implementation of this Act and on the
			 trade and investment policy of the United States with respect to the TRADE Act
			 of 2009 countries.
		7.Termination of preferential
			 treatmentNo duty-free
			 treatment or other preferential treatment extended to a beneficiary TRADE Act
			 of 2009 country under this Act shall remain in effect after December 31,
			 2019.
		8.Effective
			 dateThe provisions of this
			 Act shall take effect on January 1, 2009.
		
